UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-KSB/A Amendment No. 4 [X] Annual report under section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2007 []Transition report under section 13 or 15(d) of the Securities Exchange Act of for the transition period from to . Commission file number: 0-33519 WHO’S YOUR DADDY, INC. (Name of small business issuer as specified in its charter) Nevada #98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 5840 El Camino Real, Suite 108, Carlsbad, CA92008 (Address of principal executive offices) (760) 438-5470 (Issuer's telephone number) Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock, par value $0.001 per share Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act: [] Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [] No [X ] State issuer’s revenues for its most recent fiscal year: $981,919 The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of April 15, 2008, was $2,496,309. As of April 15, 2008, there were outstanding an aggregate of 10,028,233 shares of common stock, $0.001 par value per share. As of April 15, 2008, the registrant had 333,333 shares of preferred stock, $0.001 par value per share, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Transitional Small Business Disclosure Format:Yes []No [X] EXPLANATORY NOTE This abbreviated Amendment No. 1 to Form 10-KSB/A for the year ended December 31, 2007 is being filed to amend Part II Item 8A “Controls and Procedures” and to revise the certifications of the Principal Executive Officer and the Principal Financial Officer to conform to the form of certification in Item 601(b)(31) of Regulation S-B. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1034, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on October 23, 2008. WHO’S YOUR DADDY, INC. By: /s/ Michael R. Dunn Michael R. Dunn Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on October 23, 2008. /s/Michael R. Dunn Chairman, Chief Executive Officer, and Michael R. Dunn Principal Financial Officer /s/Edon Moyal EVP and Director Edon Moyal /s/Derek Jones Director Derek Jones Item 8A .Controls and Procedures Conclusion Regarding Effectiveness of Disclosure Controls and Procedures Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Rule 13a-15(f) under the Exchange Act, internal control over financial reporting is a process designed by, or under the supervision of, our principal executive officer (PEO) and principal financial officer (PFO) and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Under the supervision and with the participation of our management including our PEO and PFO, we evaluated the effectiveness of our internal control over financial reporting as of December 31, 2007, based on the framework and criteria established by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”), and we concluded that our Internal controls over financial reporting were not effective. Our management, including our PEO and our PFO, concluded that our disclosure controls and procedures were not effective as of December 31, 2007, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii) is accumulated and communicated to our management, including our PEO and our PFO, as appropriate, to allow timely decisions regarding required disclosure. In reaching our conclusion we considered the findings of our independent auditors McKennon, Wilson & Morgan, LLP (“McKennon”), who in connection with the audit of our financial statements for the year ended December 31, 2007, informed the Board of Directors on May 2, 2008, as required under the auditing standards established by the Public Company Accounting Oversight Board, of “material weaknesses” and several “significant deficiencies” that collectively constituted a “material weakness” in our internal control over financial reporting. A MATERIAL WEAKNESS is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. A SIGNIFICANT DEFICIENCY is a deficiency, or combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness, yet important enough to merit attention by those responsible for oversight of the Company’s financial reporting. The following material weaknesses were identified: · Procedures are not in place to properly cut-off accounts payable and accrue un-invoiced liabilities. · The accounting department lacks adequate skills to account for stock based compensation for employees and non-employees related to options, stock issued for liabilities or services, and derivative accounting for convertible debt with a conversion rate with no floor (causing derivative accounting). · Disbursements of payroll outside the Company’s third-party payroll processing system are not properly reconciled to the appropriate accrued liability accounts. · All necessary monthly account reconciliations are not prepared and reviewed by management. The following significant deficiencies were identified, which in combination with other deficiencies may constitute a material weakness: · The Company does not have a comprehensive and formalized accounting and procedures manual. · The Company does not always retain proper documentation for audit support. · While the Company does a physical inventory monthly, there is no reconciliation from month to month that tracks shipments, promotional give-aways, or samples used. · Expense reports are often not submitted in a timely manner and not always supported by receipts. · There are no procedures for closing reporting periods. · The Company does not initiate purchases with purchase requisition forms approved by management, or record receipt of purchases in a receiving log. · The Company has disclosed its compliance with Emerging Issues Task force 01-9, “Accounting for Consideration Given by a Vendor to a Customer,” but the board of directors has not adopted a formal policy. · The Company records revenue at the time of shipment, however, the Company has limited history with collectibility of some amounts, because the customer has not “sold-through” product to the end customer or retailer. · If management issues a check for a payable when the staff accountant is out of the office, there is no procedure to assure that the payable is taken off the book. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rulesof the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes In Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended December 31, 2007 that materially affected or are reasonably likely to materially affect, our internal control over financial reporting.During 2008, the Company, with the assistance of an external finance and accounting advisory firm with relevant SEC compliance experience has established additional procedures to strengthen the Company’s financial and disclosure controls and has taken the following action: · Proper accrual schedules were developed for all accounts payables and all accruals are reviewed on a monthly basis by inside accounting personnel and two officers. · Accounting for stock based compensation for employees and non-employees related to options, stock issued for liabilities or services, and derivative accounting for convertible debt with a conversion rate with no floor (causing derivative accounting), is being done by our outside finance and accounting advisory firm with extensive experience in such matters. · All disbursements of payroll are going through the Company’s third-party payroll processing system. · Monthly account reconciliations are being prepared and reviewed by management. · All expense reports are reviewed by accounting personnel and signed by an officer, all contracts are properly executed and filed and reviewed for accounting treatment by our outside consultant and management. · Procedures have been put into place to properly account for giveaways and to assure for proper authorization. · Expense reports are required to be submitted on a timely basis and must be reviewed by accounting personnel and approved by an officer. · Procedures have been put into place for closing reporting periods. · A formal policy was initiated for compliance with Emerging Issues Task force 01-9, “Accounting for Consideration Given by a Vendor to a Customer.” · We have restricted credit sales to improve our ability to predict collectibility and require all large orders to be prepaid or financed by a third party. · We have initiated a procedure to assure that all payables are taken off the books when a check is issued.
